United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1139
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Jose H. Valles-Juarez,                  *
                                        *    [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: January 22, 2007
                                Filed: January 25, 2007
                                 ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Jose Valles-Juarez appeals the 168-month sentence the district court1 imposed
after he pleaded guilty to conspiring to distribute methamphetamine, in violation of
21 U.S.C. § 846. For reversal, he argues the court gave undue weight to the
Guidelines and did not properly account for the 18 U.S.C. § 3553(a) factors that
favored a lower sentence.




      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
       We disagree, and conclude that the sentence--which was at the bottom of the
undisputed Guidelines range--is not unreasonable. See United States v. Booker, 543
U.S. 220, 261-62 (2005) (appellate courts must review sentences for
unreasonableness); United States v. Tobacco, 428 F.3d 1148, 1151 (8th Cir. 2005)
(presumptively reasonable sentence can be unreasonable if district court failed to
consider relevant factor that should have received significant weight, gave significant
weight to improper or irrelevant factor, or considered only appropriate factors but
committed clear error of judgment in weighing them); United States v. Lincoln, 413
F.3d 716, 717-18 (8th Cir.) (sentence within Guidelines range is presumptively
reasonable; defendant bears burden to rebut presumption), cert. denied, 126 S. Ct. 840
(2005). At sentencing the district court recited the section 3553(a) factors and
indicated it had considered all of them, stating in particular that the criminal-justice
goals of deterrence and an opportunity for rehabilitation supported the sentence it
chose. See United States v. Long Soldier, 431 F.3d 1120, 1123 (8th Cir. 2005)
(relevant inquiry is whether district court actually considered § 3553(a) factors and
whether appellate court’s review of factors leads to conclusion that they support
reasonableness of district court’s sentencing decision); United States v. Franklin, 397
F.3d 604, 606-07 (8th Cir. 2005) (all that is required is evidence that district court
considered relevant matters, not that court made specific findings on each § 3553(a)
factor). Accordingly, we affirm.
                        ______________________________




                                          -2-